DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the graphical user interface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the graphical user interface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the graphical user interface" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi (US Pub. No. 2012/0056722 A1).
Referring to claim 1, Kawaguchi discloses a method (Abstract) comprising:
receiving, by a user device (e.g., reader 104 – Figure 1), at least one response signal from a tag antenna (e.g., tag antenna 105 - Figure 1) corresponding to a respective tag of one or more tags (e.g., tags 102 – Figure 1) that exist in a space located within a detectable distance of the user device (Figure 1), each tag antenna producing a corresponding response signal in response to a trigger signal (para. [0051]), the corresponding response signal having a unique tag identification (ID) of a respective tag modulated thereon (para. [0018], [0023]-[0027], [0055]);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device (para. [0067], [0072], [0078], [0083], [0090]);
activating a camera device to focus on one or more focal points in an area in the directional location of the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083]);

para. [0071]-[0072], [0078]);
capturing, by the camera device, an image of an object locate within the area in the directional location of the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083]);
in response to capturing the image, correlating the (i) directional location, (ii) distance of the respective tag, and (iii) image of the object to generate corresponding position information that provides a more precise point location of the object that corresponds to the respective tag within the space (para. [0060], [0067], [0070], [0079], [0080], [0083]); and
outputting the corresponding position information of the object that corresponds to the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083], [0088]-[0089]). 
As to claim 2, Kawaguchi discloses a method (Abstract), further comprising:
triggering a radio frequency identification (RFID) reader module of the user device to transmit, at a first frequency range, the trigger signal that propagates into the space to determine a presence of the respective tag of the one or more tags, wherein the respective tag is a respective RFID tag (para. [0051]).
Referring to claim 6, Kawaguchi discloses a method (Abstract), further comprising:
identifying camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (para. [0079]-[0080]);
determining more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (para. [0078]-[0083]); and
providing, to the corresponding position map, the more specific position data of the object within the space (para. [0078]-[0083]). 
Abstract), wherein identifying, by a processor, a directional location of the respective RFID tag relative to the user device further comprises:
determining, for the respective RFID tag and object, a general horizontal position within the space along a horizontal axis relative to the user device (e.g., 2-D bar code reading - para. [0084]); and
determining, for the respective RFID tag and object, a general vertical position within the space along a vertical axis relative to the user device (e.g., 2-D bar code reading - para. [0084]). 
Referring to claim 8, Kawaguchi discloses a method (Abstract), further comprising:
in response to receiving the corresponding response signal, demodulating the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (para. [0018], [0055]);
initiating, within a preconfigured object database, a search for information associated with an object assigned to the unique RFID tag ID (para. [0071]-[0072], [0075]); 
outputting the corresponding position information of the object that corresponds to the respective tags as position data on a corresponding position map on a graphical user interface of an electronic display (para. [0071]-[0072], [0075]); 
linking access to the information within the graphical user interface at or near the point location of the respective RFID tag along with a representation of a corresponding object (para. [0071]-[0072], [0075]); and
in response to selection of the representation of the object, triggering presentation of the information (para. [0071]-[0072], [0075]). 
As to claim 9, Kawaguchi discloses a data processing device (Figures 1-2) comprising:
para. [0049]-[0053]); and a
processor that is communicatively coupled to the module (Figure 2) and which:
receives, by the module, at least one response signal from a tag antenna corresponding to a respective tag of one or more tags that exist in a space located within a detectable distance of the module, each tag capable of producing a corresponding response signal in response to a trigger signal, the corresponding response signal having a unique tag identification (ID) of the respective tag  modulated thereon (para. [0018], [0023]-[0027], [0055]);
in response to receiving the corresponding response signal from the respective tag within the space, identifies a directional location of the respective tag relative to the module (para. [0060], [0067], [0070], [0079], [0080], [0083]);
activates a camera device to focus on one or more focal points in an area in the directional location of the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083]);

estimates, based on a signal strength and the directional location of the corresponding response signal para. [0071]-[0072], [0078]); 
captures, by the camera device, an image of an object locate within the area in the directional location of the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083]);
in response to capturing the image, correlates the (i) directional location, (ii) distance of the respective tag, and (iii) image of the object to generate corresponding position information that provides a more precise point location of the object that corresponds to the respective tag within the space (para. [0060], [0067], [0070], [0079], [0080], [0083]); and
outputs the corresponding position information of the object that corresponds to the respective tag para. [0060], [0067], [0070], [0079], [0080], [0083], [0088]-[0089]).  
Figures 1-2), wherein the processor triggers the module to transmit the trigger signal that propagates into the space to determine a presence of the respective tag, wherein the module is a radio frequency identification (RFID) reader module and the respective tag is a respective RFID tag (para. [0051]). 
As to claim 14, Kawaguchi discloses a data processing device (Figures 1-2), wherein the processor:
identifies camera device parameters, comprising a focal length of a lens of the camera device, a field of view of the space, and a size of a preselected camera sensor (para. [0079]-[0080]);
determines more specific position data of the object within the space relative to the camera device, based on geometric relationships between the camera device parameters (para. [0078]-[0083]); and
provides, to the corresponding position map, the more specific position data of the object within the space (para. [0078]-[0083]). 
 Referring to claim 15, Kawaguchi discloses a data processing device (Figures 1-2), wherein the processor:
determines, for the respective RFID tag and object, a general horizontal position within the space along a horizontal axis relative to the module (e.g., 2-D bar code reading - para. [0084]); and
determines, for the respective RFID tag and object, a general vertical position within the space along a vertical axis relative to the module (e.g., 2-D bar code reading - para. [0084]). 
As to claim 16, Kawaguchi discloses a data processing device (Figures 1-2), wherein the processor:
in response to receiving the corresponding response signal, demodulates the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (para. [0018], [0055]);
para. [0071]-[0072], [0075]); 
outputs the corresponding position information of the object that corresponds to the respective tags as position data on a corresponding position map on a graphical user interface of an electronic display (para. [0071]-[0072], [0075]); 
links access to the information within the graphical user interface at or near the point location of the respective RFID tag along with a representation of a corresponding object (para. [0071]-[0072], [0075]); and
in response to selection of the representation of the object, triggers presentation of the information (para. [0071]-[0072], [0075]).
Referring to claim 17, Kawaguchi discloses a computer program product (Figures 1-2) comprising:
a computer readable storage device (Figures 1-2); and
program code on the computer readable storage device that when executed within a processor associated with a user device (e.g., reader 104 – Figure 1), the program code enables the user device to provide a functionality of:
receiving, by a user device (e.g., reader 104 – Figure 1), at least one response signal from a tag antenna (e.g., tag antenna 105 - Figure 1) corresponding to a respective tag of one or more tags (e.g., tags 102 – Figure 1) that exist in a space located within a detectable distance of the user device (Figure 1), each tag antenna producing a corresponding response signal in response to a trigger signal (para. [0051]), the corresponding response signal having a unique tag identification (ID) of a respective tag modulated thereon (para. [0018], [0023]-[0027], [0055]);
in response to receiving the corresponding response signal from the respective tag within the space, identifying, by a processor, a directional location of the respective tag relative to the user device (para. [0067], [0072], [0078], [0083], [0090]);
para. [0060], [0067], [0070], [0079], [0080], [0083]);

estimating, based on a signal strength and the directional location of the corresponding response signal, a distance of the respective tag relative to the user device (para. [0071]-[0072], [0078]);
capturing, by the camera device, an image of an object locate within the area in the directional location of the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083]);
correlating the (i) directional location, (ii) distance of the respective tag, and (iii) image of the object to generate corresponding position information that provides a more precise point location of the object that corresponds to the respective tag within the space (para. [0060], [0067], [0070], [0079], [0080], [0083]); and
outputting the corresponding position information of the object that corresponds to the respective tag (para. [0060], [0067], [0070], [0079], [0080], [0083], [0088]-[0089]).
As to claim 20, Kawaguchi discloses a computer program product (Figures 1-2), wherein the program code further enables the user device to provide a functionality of:
in response to receiving the corresponding response signal, demodulating the response signal to identify a unique RFID tag ID of the respective RFID tag, wherein the unique RFID tag ID is modulated on the corresponding response signal (para. [0018], [0055]);
initiating, within a preconfigured object database, a search for information associated with an object assigned to the unique RFID tag ID (para. [0071]-[0072], [0075]); 
outputting the corresponding position information of the object that corresponds to the respective tags as position data on a corresponding position map on a graphical user interface of an electronic display (para. [0071]-[0072], [0075]); 
para. [0071]-[0072], [0075]); and
in response to selection of the representation of the object, presenting the information (para. [0071]-[0072], [0075]). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied to claims 1, 9, and 17, respectively above, and further in view of Leland et al. (US Pub. No. 2016/0192125 A1).

In regard claims 3-5, 11-13, and 18-19, Kawaguchi does not expressively disclose:
providing, to a RFID tag and object mapping database, the position data of the respective RFID tag and object within the space;
initiating tracking of the respective RFID tag and object within the space;
monitoring one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer;

correlating a change in device movement with a change in signal strength of the corresponding response signal as cited in claims 3 & 11;
determining when a change in signal strength is associated with device movement;
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement;
generating updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data; and
updating the RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement as cited in claims 4 & 12;

determines when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space; and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiates an operation from among: (i) updating the RFID tag and object mapping database, (ii) removing, from the graphical user interface, an image, that correlates to the RFID tag and object, (iii) generating an audible notation that corresponds to repositioning of the object as cited in claims 5 & 13;
triggering a respective radio frequency identification (RFID) reader module of the user device to transmit, at a first frequency range, the trigger signal that propagates into the space; 
providing, to a RFID tag and object mapping database, the position data of the respective RFID tag and object within the space;

monitoring one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer;
determining, for the respective RFID tag and object, a general horizontal position within the space along a horizontal axis relative to the user device; and
determining, for the respective RFID tag and object, a general vertical position within the space along a vertical axis relative to the user device;
identifying movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object; and
correlating a change in device movement with a change in signal strength of the corresponding response signal as cited in claim 18; and 
determining when a change in signal strength is associated with device movement;
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement;
generating updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data; and
updating the RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement;
determining when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space; and
claim 19.
Leland et al., in a same field of endeavor, disclose that it is known in the art to provide:
providing, to a RFID tag (e.g., RFID tags 132a, 132b – Figure 1) and object mapping database (e.g., memory 120 storing image information 122 - Figure 1), the position data of the respective RFID tag and object within the space (para. [0038], [0040], [0061]-[0062]; Figure 5);
initiating tracking of the respective RFID tag and object within the space (para. [0002], [0030]-[0036]);
monitoring one or more inertial measurement unit (IMU) sensors associated with the user device to identify device movement, wherein the one or more IMU sensors are one or more of an accelerometer, a gyroscope, and a magnetometer (para. [0061]-[0062]);
identifying movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object (para. [0063]-[0067]); and
correlating a change in device movement with a change in signal strength of the corresponding response signal (para. [0067]-[0070], [0075]; Figure 5) as cited in claims 3 & 11;
determining when a change in signal strength is associated with device movement (para. [0067]-[0070], [0075]; Figure 5);
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement (para. [0067]-[0070], [0075]; Figure 5);
para. [0067]-[0070], [0075]; Figure 5); and
updating the RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement (para. [0067]-[0070], [0075]; Figure 5) as cited in claims 4 & 12;

determines when the signal strength of the corresponding response signal of the respective RFID tag is no longer detectable within the space (Figures 5-7; para. [0064]-[0069], [0075], [0078]-[0079]); and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiates an operation from among: (i) updating the RFID tag and object mapping database, (ii) removing, from the graphical user interface, an image, that correlates to the RFID tag and object (Figures 5-7; para. [0064]-[0069], [0075], [0078]-[0079]), (iii) generating an audible notation that corresponds to repositioning of the object (para. [0042], [0046], [0068], [0075], [0078]; Figure 7) as cited in claims 5 & 13;
triggering a respective radio frequency identification (RFID) reader module of the user device to transmit, at a first frequency range, the trigger signal that propagates into the space (para. [0034]-[0035]); 
providing, to a RFID tag (e.g., RFID tags 132a, 132b – Figure 1) and object mapping database (e.g., memory 120 storing image information 122 - Figure 1), the position data of the respective RFID tag and object within the space (para. [0038], [0040], [0061]-[0062]; Figure 5), wherein the respective tag is a respective RFID tag (e.g., RFID tags 132a, 132b – Figure 1);
initiating tracking of the respective RFID tag and object within the space (para. [0002], [0030]-[0036]);
para. [0061]-[0062]);
determining, for the respective RFID tag and object, a general horizontal position within the space along a horizontal axis relative to the user device (para. [0030], [0065], [0067], [0069], [0075]); and
determining, for the respective RFID tag and object, a general vertical position within the space along a vertical axis relative to the user device (para. [0030], [0068]-[0069], [0078]);
identifying movement of the RFID tag and object based on a change in a signal strength of the corresponding response signal and image data of the object (para. [0063]-[0067]); and
correlating a change in device movement with a change in signal strength of the corresponding response signal (para. [0067]-[0070], [0075]; Figure 5) as cited in claim 18; and 
determining when a change in signal strength is associated with device movement (para. [0067]-[0070], [0075]; Figure 5);
dynamically adjusting a signal strength value for the RFID tag when the change in signal strength of the corresponding response signal is in response to device movement (para. [0067]-[0070], [0075]; Figure 5);
generating updated position data of the RFID tag and object based, in part, on the adjusted signal strength value of the respective RFID tag, and in part on image data (para. [0067]-[0070], [0075]; Figure 5); and
updating the RFID tag and object mapping database to track movement of the respective RFID tag and object in the space, wherein the RFID tag and object mapping database recognizes a pattern of movement for the RFID tag and object and generates updated position data based on the pattern of movement (para. [0067]-[0070], [0075]; Figure 5);
Figures 5-7; para. [0064]-[0069], [0075], [0078]-[0079]); and
in response to the signal strength of the corresponding response signal of the respective RFID tag no longer being detectable, initiating an operation from among: (i) updating the RFID tag and object mapping database, (ii) removing, from the graphical user interface, an image, that correlates to the RFID tag and object (Figures 5-7; para. [0064]-[0069], [0075], [0078]-[0079]), (iii) generating an audible notation that corresponds to repositioning of the object (para. [0042], [0046], [0068], [0075], [0078]; Figure 7) as cited in claim 19.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Leland et al. into Kawaguchi reference for RFID tag tracking and localization system for long reading range, high reading rate and multi-tag capability to find/retrieve tags to create spatial object maps and to restrict the reading range to specific regions of interest with an inertial measurement unit (IMU) is used to characterize a handheld trajectory to improve the handheld reader functionality.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Leland et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kawaguchi and Leland et al. to obtain the invention as specified in claims 3-5, 11-13, and 18-19.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864